        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

Office for Planning and        :
Architecture, Inc., and        :
Bret Peters,                   :
                               :
                   Plaintiffs, :
                               :
      vs.                      :       Civil Action No. ______________
                               :
City of Harrisburg and         :       JURY TRIAL DEMANDED
Wallace, Montgomery &          :
Associates, LLP,               :
                               :
                   Defendants. :

                                     Complaint

      Plaintiffs Office for Planning and Architecture, Inc. and Bret Peters, file this

complaint against Defendants City of Harrisburg and Wallace, Montgomery &

Associates, LLP.

I.    Parties

      1.    Plaintiff Office for Planning and Architecture, Inc. (“OPA”), is a

corporation organized under the laws of the Commonwealth of Pennsylvania that

maintains a principal place of business at 3001 North Second Street, Harrisburg,

Dauphin County, Pennsylvania 17110.

      2.    Plaintiff Bret Peters (“Peters”) is an adult individual maintaining a

principal residence in the City of Harrisburg, Dauphin County, Pennsylvania.
          Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 2 of 10



       3.      Defendant City of Harrisburg (“City”) is a municipal subdivision of

the Commonwealth of Pennsylvania that maintains a principal office at 10 North

Second Street, Harrisburg, Dauphin County, Pennsylvania 17101.

       4.      Defendant Wallace, Montgomery & Associates, LLP (“Wallace,

Montgomery”) is a limited liability partnership organized under the laws of the

State of Maryland that maintains a regular place of business at 10150 York Road,

Suite 200, Hunt Valley, Maryland 21030.

       5.      At all times defendants acted through their authorized employees or

agents.

II.    Jurisdiction and Venue

       6.      This Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. §§ 1331 and 1138(a).

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because

Defendant City of Harrisburg is located in the Middle District of Pennsylvania.

       8.      This suit is brought under a federal statute and seeks both equitable

relief and monetary damages.

III.   Facts

       9.      The averments of the foregoing paragraphs are incorporated herein by

reference as if set forth at length.




                                            2
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 3 of 10



      10.    On or about May 1, 2015, OPA and the City entered into a written

agreement for the provision of professional land use and planning services which

incorporated certain additional terms stated in a customized version of the

American Institute of Architects Standard Form of Architect’s Services: Regional

or Urban Planning, which document itself incorporated certain additional terms

stated on a customized version of the American Institute of Architects Standard

Form of Architect’s Services: Regional or Urban Planning (collectively

“Agreement”). A copy of the Agreement is attached as Exhibit A.

      11.    The City in the Agreement agreed to pay OPA for its services in

developing a new comprehensive land plan for the City.

      12.    OPA rendered services under the Agreement by coordinating and

facilitating a public planning process.

      13.    Based on the public engagement information, OPA prepared draft

chapters for a municipal comprehensive plan in accordance with the scope of work

set forth in the City’s request for proposal and consistent with the chapters required

for a municipal comprehensive plan under the state municipal code, specifically

preparing, editing, formatting and illustrating Chapters for Land Use; Natural &

Historic Resources; Parks, Civic & Open Space; Housing; Mobility and Access;

Utilities; Economic Development; and Integration (“Work Product”).




                                          3
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 4 of 10



      14.    The Work Product was authored by Peters, with a non-exclusive

license for use of the Work Product granted to OPA for performing under the

Agreement with the City.

      15.    In 2016, the City refused to pay for the Work Product as required

under the Agreement, leaving a deficit in payment for services rendered as of

November 15, 2019 in the amount of one hundred nine thousand seven hundred

fifty-four and 84/100 dollars ($109,754.84). An invoice of such date itemizing

services and costs advanced by OPA to the benefit of the City is attached as

Exhibit B.

      16.    Subsequently, in 2019, the City publicly issued Request for Proposal

2019-3 (“RFP 2019-3”) in which the City solicited proposals “to provide

professional services to support the Planning Commission in completing the

development of a long-range Comprehensive Plan for the City.” A copy of RFP

2019-3 is attached as Exhibit C.

      17.    RFP 2019-13 specifically makes reference to, and incorporates,

OPA’s Work Product in violation of OPA’s rights under the Agreement, stating,

“In 2015 - the City engaged the services of a third-party consulting firm to assist in

the public input process, prepare the comprehensive plan draft and review with the

Planning Commission. The work completed under that agreement resulted in a

draft plan which has been vetted by the Planning Commission.” Id. § 2.


                                          4
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 5 of 10



      18.    The “third-party consulting firm” referred to in the request for

proposal is OPA.

      19.    As stated in RFP 2019-3, “This is not a proposal for full development

of a comprehensive plan, instead it seeks services involve editing/revisions as

requested by PC to existing document draft.” Exhibit C, Section 1.

      20.    The reference to “existing document draft” is a reference to the Work

Product.

      21.    The antecedent Agreement between OPA and the City stated,

      ARTICLE 3 COPYRIGHTS AND LICENSES .

      § 3.1 The Architect and the Owner warrant that in transmitting
      Instruments of Service, or any other information, the transmitting
      party is the copyright owner of such information or has permission
      from the copyright owner to transmit such information for its use on
      the Project. If the Owner and Architect intend to transmit Instruments
      of Service or any other information or documentation in digital form,
      they shall endeavor to establish necessary protocols governing such
      transmissions.

      § 3.2 The Architect and the Architect’s consultants shall be deemed
      the authors and owners of their respective Instruments of Service,
      including the Drawings and Specifications, and shall retain all
      common law, statutory and other reserved rights, including
      copyrights. Submission or distribution of Instruments of Service to
      meet official regulatory requirements or for similar purposes in
      connection with the Project is not to be construed as publication
      in derogation of the reserved rights of the Architect and the
      Architect’s consultants.

      § 3.3 Upon execution of this Agreement, the Architect grants to the
      Owner a nonexclusive license to use the Architect’s Instruments of
      Service solely and exclusively for the Project, provided that the
                                          5
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 6 of 10



      Owner substantially performs its obligations, including prompt
      payment of all sums when due, under this Agreement. The Architect
      shall obtain similar nonexclusive licenses from the Architect’s
      consultants consistent with this Agreement. The license granted under
      this section permits the Owner to authorize the Contractor,
      Subcontractors, Sub-subcontractors, and material or equipment
      suppliers, as well as the Owner’s consultants and separate contractors,
      to reproduce applicable portions of the Instruments of Service solely
      and exclusively for use in performing services for the Project and for
      publication in the Comprehensive Plan or in connection therewith. If
      the Architect rightfully terminates this Agreement for cause as
      provided in Section 5.4, the license granted in this Section 3.3 shall
      terminate.

      § 3.3.1 In the event the Owner uses the Instruments of Service without
      retaining the author of the Instruments of Service, the Owner releases
      the Architect and Architect’s consultant(s) from all claims and causes
      of action arising from such uses. The Owner, to the extent permitted
      by law, further agrees to indemnify and hold harmless the Architect
      and its consultants from all costs and expenses, including the cost of
      defense, related to claims and causes of action asserted by any third
      person or entity to the extent such costs and expenses arise from the
      Owner’s use of the Instruments of Service under this Section 3.3.1.

      § 3.4 Except for the licenses granted in this Article 3, no other license
      or right shall be deemed granted or implied under this Agreement. The
      Owner shall not assign, delegate, sublicense, pledge or otherwise
      transfer any license granted herein to another party without the prior
      written agreement of the Architect. Any unauthorized use of the
      Instruments of Service shall be at the Owner’s sole risk and without
      liability to the Architect and the Architect’s consultants.

Exhibit A, pp. 5, 6.

      22.    As stated in section 3.3 supra, “Upon execution of this Agreement,

the Architect grants to the Owner a nonexclusive license to use the Architect’s

Instruments of Service solely and exclusively for the Project, provided that the

                                         6
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 7 of 10



Owner substantially performs its obligations, including prompt payment of all

sums when due, under this Agreement.” Id.

      23.    The City selected Wallace, Montgomery, an engineering firm, to do

the work delineated in RFP 2019-3.

      24.    Because the City has failed to pay for OPA’s work product, the City

does not hold the rights to its use, and Wallace, Montgomery has no right to use

the same, whether originally or in derivative work.

      25.    In issuing RFP 2019-3, the City infringed on OPA’s copyright by

employing OPA’s work product under the Agreement for which it has not made

payment.

      26.    At all times, OPA has used the Work Product as Peters’ licensee and

is authorized to enforce Peters’ copyright thereto.

      27.    OPA is entitled to compensation for defendants’ past infringement of

OPA’s Work Product.

      28.    Current and ongoing infringement of OPA’s Work Product by the

City and Wallace, Montgomery must be enjoined.

      29.    On December 20, 2019, counsel for OPA transmitted a letter to both

defendants advising of infringement of OPA’s copyright. A copy of such letter is

attached as Exhibit D.




                                          7
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 8 of 10



      30.    Effective November 18, 2019, Bret Edward Peters (“Peters”),

president and fifty-one percent (51%) shareholder of OPA, had secured in his

personal name federal copyright protection over the Work Product at U.S.

Copyright Office No. TX 8-810-404. A copy of the registration certificate for the

Work Product issued by the U.S. Copyright Office is attached as Exhibit E.

      31.    Unless enjoined by this Court, defendants will continue their course of

conduct and wrongfully use, infringe upon, sell, and otherwise improperly profit

from Plaintiffs’ Work Product.

      32.    As a direct and proximate result of defendants’ acts, plaintiffs have

already suffered irreparable damages and sustained loss profits.

      33.    Plaintiffs have no adequate remedy at law to address all of the injuries

that defendants have caused and intends to cause by their conduct.

      34.    Plaintiffs will continue to suffer irreparable damage and sustain loss

profits until defendants’ actions as alleged above are enjoined by the Court.

                          FIRST CAUSE OF ACTION
                           Violation of Copyright Act
                             17 U.S.C. § 101 et seq.

      35.    The Work Product is an original, copyrightable work under the

Copyright Act, 17 U.S.C. § 101, et seq.




                                          8
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 9 of 10



      36.    Plaintiffs have complied in all respects with the Act and secured the

exclusive rights in the Work Product of which Peters is the author by registration

thereof with the U.S. Copyright Office. Exhibit E.

      37.    OPA through license from Peters holds non-exclusive rights, title, and

interest in the copyright of the Work Product for use in performance under the

Agreement and thereby enforceable against third-parties.

      38.    Peters, as author of the Work Product similarly has a right to enforce

his copyright against any infringing third party.

      39.    The City and Wallace, Montgomery have infringed, and are infringing,

the copyright of the Work Product by unlawfully reproducing and distributing

identical copies of, and product derived from, the Work Product, in violation of the

Copyright Act, 17 U.S.C. §§ 106 et seq.

      40.    In the absence of injunctive relief, plaintiffs will have no adequate

remedy at law as plaintiffs’ damages will be irreparable.

      41.    Plaintiffs are entitled to injunctive relief under 17 U.S.C. § 502.

      42.    Plaintiffs are further entitled to recover from the City and Wallace,

Montgomery the damages, including attorneys fees, they have sustained and will

continue to sustain, and any gains, profits and advantages obtained by the City and

Wallace, Montgomery as a result of the acts of infringement alleged above.




                                          9
        Case 1:20-cv-00920-JPW Document 1 Filed 06/05/20 Page 10 of 10



      43.    At present, the historical value of such damages, gains, profits and

advantages cannot be fully ascertained by plaintiffs.

      44.    Irreparable damage will prospectively result to plaintiffs if an

injunction is not issued.

      WHEREFORE, Plaintiffs OPA and Bret Peters pray the Court to

PERMANENTLY ENJOIN the City of Harrisburg and Wallace, Montgomery &

Associates, LLP, from further infringing its copyrighted Work Product and award

damages for historical infringement, including attorneys fees and costs of suit.

                                              METTE, EVANS & WOODSIDE

                                              /s/ Aaron D. Martin
                                       By:    ______________________________
                                              Aaron D. Martin
                                              PA Atty. I.D. No. 76441
                                              3401 North Front Street
                                              Harrisburg, PA 17110
                                              (717) 232-5000 (phone)
                                              (717) 236-1816 (fax)
                                              admartin@mette.com

                                              Attorneys for Plaintiffs,
                                              Office for Planning and
                                              Architecture, Inc. and
                                              Bret Peters

Date: June 5, 2020.




                                         10
